DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (U.S. PGPub 2012/0134279), hereinafter referred to as Tamaki .
The prior art of Tamaki discloses a radio communication method for a radio communication system, the radio communication system including a plurality of base stations (remote radio units; See Fig. 2) provided with a plurality of radio communication units (plurality of antenna ports; See Fig. 3) for which different communication schemes are settable (SIMO or MIMO communication; See [0146]-[0147]), and a terminal station (terminal; See Fig. 2) configured to perform radio communication with the radio communication unit of the base station by using a specific communication scheme (See [0146]-[0147]), the radio communication method comprising: 
setting, at the base station, for the radio communication units, different communication schemes based on a setting policy of the communication scheme, and a switching policy used for selecting the radio communication unit to which the terminal station is to be connected (When the base station apparatus and the terminal make the switching from the SIMO communication with one transmitting antenna to the MIMO communication, the antenna cluster corresponding to one transmitting antenna of the SIMO communication can be selected as the antenna candidate for use in the MIMO communication, even when the investigation with the pilot signal is not made at Step 3, interpreted as the policies for setting and switching; See [0349]); 
collecting, at the base station, communication scheme information on a communication scheme selectable by the terminal station, when the terminal station establishes a connection or a reconnection with the base station (It is checked whether or not the current communication mode is SU-SIMO; See [0243]); 
selecting, at the base station, a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, the setting policy, and the switching policy (Determining whether or not to switch to MU-MIMO based on information; See [0243]-[0251]); and 
updating, at the base station, the setting policy and the switching policy for the radio communication unit based on the communication scheme information (temporarily setting the mode to MU-MIMO based on the determination; See [0245]-[0257]).

Regarding claim 2, Tamaki discloses a radio communication method for a radio communication system, the radio communication system including a plurality of base stations (remote radio units; See Fig. 2) provided with a plurality of radio communication units  (plurality of antenna ports; See Fig. 3) for which different communication schemes are settable (SIMO or MIMO communication; See [0146]-[0147]), and a terminal station (terminal; See Fig. 2) configured to perform radio communication with the 3TDM/svradio communication unit of the base station by using a specific communication scheme (See [0146]-[0147]), the radio communication method comprising: 
setting, at the base station, for the radio communication units, different communication schemes based on a setting policy of the communication scheme, and a switching policy used for selecting the radio communication unit to which the terminal station is to be connected (When the base station apparatus and the terminal make the switching from the SIMO communication with one transmitting antenna to the MIMO communication, the antenna cluster corresponding to one transmitting antenna of the SIMO communication can be selected as the antenna candidate for use in the MIMO communication, even when the investigation with the pilot signal is not made at Step 3, interpreted as the policies for setting and switching; See [0349]); 
collecting, at the base station, with respect to a terminal station that is already connected to the base station, communication scheme information on a communication scheme selectable by the terminal station (It is checked whether or not the current communication mode is SU-SIMO; See [0243]); 
selecting, at the base station, a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, the setting policy, and the switching policy (Determining whether or not to switch to MU-MIMO based on information; See [0243]-[0251]); and 
updating, at the base station, the setting policy and the switching policy for the radio communication unit based on the communication scheme information (temporarily setting the mode to MU-MIMO based on the determination; See [0245]-[0257]).  

Regarding claim 3, Tamaki further discloses the radio communication method according to claim 1, wherein the setting policy and the switching policy are set based on availability of single- user MIMO transmission or multi-user MIMO transmission (See [0146]-[0147]).

Regarding claim 5, Tamaki discloses a base station of a radio communication system, the radio communication system including a plurality of base stations (remote radio units; See Fig. 2) provided plurality of antenna ports; See Fig. 3) for which different communication schemes are settable (SIMO or MIMO communication; See [0146]-[0147]), and a terminal station (terminal; See Fig. 2) configured to perform radio communication with the radio communication unit of the base station by using a specific communication scheme (See [0146]-[0147]), the base station comprising: 
a unit configured to set, for the radio communication units, different communication schemes based on a setting policy of the communication scheme, and a switching policy used for selecting the radio communication unit to which the terminal station is to be connected (When the base station apparatus and the terminal make the switching from the SIMO communication with one transmitting antenna to the MIMO communication, the antenna cluster corresponding to one transmitting antenna of the SIMO communication can be selected as the antenna candidate for use in the MIMO communication, even when the investigation with the pilot signal is not made at Step 3, interpreted as the policies for setting and switching; See [0349]); 
a unit configured to collect communication scheme information on a communication scheme selectable by the terminal station, when the terminal station establishes a connection or a reconnection with the base station (It is checked whether or not the current communication mode is SU-SIMO; See [0243]); 
a unit configured to select a radio communication unit to which the terminal station is to be connected, in accordance with the communication scheme information, the setting policy, and the switching policy (Determining whether or not to switch to MU-MIMO based on information; See [0243]-[0251]); and 
a unit configured to update the setting policy and the switching policy for the radio communication unit based on the communication scheme information (temporarily setting the mode to MU-MIMO based on the determination; See [0245]-[0257]).  

Regarding claim 7, Tamaki further discloses the radio communication method according to claim 2, wherein the setting policy and the switching policy are set based on availability of single- user MIMO transmission or multi-user MIMO transmission (See [0146]-[0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Huang et al. (U.S. PGPub 2016/0315738), hereinafter referred to as Huang.

Huang teaches wherein the setting policy and the switching policy are set based on availability of multi- user RTS-CTS (See [0060]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Tamaki to include wherein the setting policy and the switching policy are set based on availability of multi- user RTS-CTS taught by Huang in order to minimize delay.

Regarding claim 8, Tamaki fails to teach the radio communication method according to claim 2, wherein the setting policy and the switching policy are set based on availability of multi- user RTS-CTS.
Huang teaches wherein the setting policy and the switching policy are set based on availability of multi- user RTS-CTS (See [0060]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Tamaki to include wherein the setting policy and the switching policy are set based on availability of multi- user RTS-CTS taught by Huang in order to minimize delay.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/6/2021